Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This Office Action is in response to Applicant Amendment and Arguments filed on 5/26/2022. This Action is made FINAL.
Claim(s) 4 were canceled.
Claim(s) 1-3, and 5-13 are pending for examination.

Response to Arguments
With regards to claim(s) 1, 7, and 9-12 rejected under 35 U.S.C. 102 and claim(s) 2-3, 4-5, and 8 rejected under 35 U.S.C. 103, applicant's arguments have been fully considered, but are deemed moot in view of new grounds of rejection necessitated by Applicant's amendment.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “gradually changes” in claim 1 is a relative term which renders the claim indefinite. The term “gradually changes” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear at what change rate for the changing time scale switches from “gradually changing” to “abruptly changing”.

As claims 2,3, and 5-11 do not cure the deficiencies of claim 1, they are rejected on the same basis.

The term “gradually changes” in claim 12 is a relative term which renders the claim indefinite. The term “gradually changes” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear at what change rate for the changing time scale switches from “gradually changing” to “abruptly changing”.

The term “gradually changes” in claim 13 is a relative term which renders the claim indefinite. The term “gradually changes” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear at what change rate for the changing time scale switches from “gradually changing” to “abruptly changing”.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 5, 7, and 9 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Piemonte et al. (20180283896 A1; hereinafter known as Piemonte) in view of Breisinger et al. (Machine Translation of DE 102010063339 A1, hereinafter known as Breisinger).

Regarding claim 1, Piemonte teaches An information processing apparatus comprising: processing circuitry configured to:  (para [0085] “Referring to FIG. 12, a detailed description of an example computing system 600 having one or more computing units that may implement various systems and methods discussed herein is provided. The computing system 600 may be applicable to the primary interface controller 202, the machine controller 204, the dedicated machine components 206, the input devices 214, the output devices 216, the server 222, and other computing or network devices. It will be appreciated that specific implementations of these devices may be of differing possible specific computing architectures not all of which are specifically discussed herein but will be understood by those of ordinary skill in the art.”)
acquire traveling route information and traffic information relating to the traveling route (para [0026] The interactive user interface 100 includes one or more interactive features generated based on machine status information. The machine status information may include, without limitation, navigation information, vehicle motion information, vehicle perception information, vehicle status information, vehicle environment information, and/or the like. The navigation information may include any information pertain to a travel path of the machine from an origination point to one or more destination points. For example, the navigation information may include, without limitation, mapping information; location information; environmental condition information, such as traffic information, obstacle information, weather information, road closure information; and/or the like.); and 
control display of a driver intervention requiring section and an automatic driving available section of the traveling route on a time axis from a current point on a display device on a basis of the traveling route information and the traffic information (para [0035] “In one implementation, the timeline 106 represents an upcoming schedule of autonomous decisions by the vehicle, actions that will be taken by the vehicle based on user input and/or autonomous decisions, and/or other events or actions. For example, if the vehicle is being manually driven and can transition into an autonomously driven mode, the point of transition may be presented via the timeline 106. Similarly, the timeline 106 may distinguish spans of travel at which the drive is autonomous from spans of travel at which the drive is manual or semi-autonomous. For example, the spans of travel may be distinguished through color coding and/or other visual representations.” Where a timeline can be considered to have a reach prediction time axis. The transition from autonomous to manual or semiautonomous can be considered a driver intervention requiring section. Fig. 8 is one example of the timeline showing that the current point label 304 is displayed on the timeline)

Peimonte does not teach  wherein the processing circuitry is configured to control display of a first section of the time axis from the current point to a first point, the first section having a first time scale, 
control display of a second section of the time axis from the first point to a second point with a time scale that gradually changes from the first time scale to a second time scale reduced at a predetermined ratio with respect to the first time scale, and 
control display of a third section of the time axis from the second point to a third point with the second time scale.

However Breisinger teaches, wherein the processing circuitry is configured to control display of a first section of the time axis from the current point to a first point, the first section having a first time scale, 
control display of a second section of the time axis from the first point to a second point with a time scale that gradually changes from the first time scale to a second time scale reduced at a predetermined ratio with respect to the first time scale, and 
control display of a third section of the time axis from the second point to a third point with the second time scale. (Fig. 6 and page 6 “Alternatively, the time axis can also be executed at least in sections linearly, logarithmically or scaled according to another scheme. For example, the next n (n are greater than or equal to 1, in particular n greater than 2) navigation instructions can always be displayed (in 6 For example, the three next navigation instructions are shown) so that the driver can adjust to the upcoming maneuvers.” Where if the time scale is logarithmic it can be reducing between two points. Example points can be seen on the annotated fig. 6 below

    PNG
    media_image1.png
    644
    1208
    media_image1.png
    Greyscale
)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piemonte to incorporate the teachings of Breisinger to have the time scale change between a 1st and 2nd point because it allows events before the first point to be emphasized to the driver over points further along in time (page 6 “Thus, the approach proposed here allows a (temporal) structuring of the driving situation z. By displaying a sequence of events. Relative to this, traffic information (temporally) can be arranged and visualized. The user therefore sees especially those events that are imminent and can adapt to them. Unnecessary distraction due to the multitude of available information is avoided. The user can perceive multiple information and view it according to their urgency or react accordingly. Especially intuitively, the upcoming events can be displayed larger than the subsequent events. The non-deterministic events may be spatially separated from the deterministic events in the virtual space. In principle, it is possible to represent all temporally assignable events in the virtual space.”).


Regarding Claim 5, Piemonte in view of Breisinger teaches The information processing apparatus according to claim 1. Piemonte further teaches wherein the processing circuitry is configured to control display of the first section with a first width, control display of the second section with a width that sequentially changes from the first width to a second width smaller than the first width, and control display of the third section with the second width. (Fig. 8 , which has been annotated below to show three example sections. The start and end of these sections can be arbitrary as points that define these are not linked to any previously disclosed feature accept time axis. The time line 300 by definition can be considered to have a time axis. Thus the three annotated arrows can represent the three sections. Section 1 and 3 have different widths in the direction perpendicular to the timeline and 2 has a sequentially changing width that ends with the width of section 3.)


    PNG
    media_image2.png
    144
    635
    media_image2.png
    Greyscale

Regarding claim 7, Piemonte in view of Breisinger teaches The information processing apparatus according to claim 1, Piemonte further teaches wherein the processing circuitry is configured to control display of information relating to a point designated in each of the driver intervention requiring section and the automatic driving available section. (para[0069] “Additionally, the timeline 300 may inform the user of any travel conditions along the travel path. For example, as illustrated in FIG. 6, the timeline 300 may provide a notification of an upcoming travel obstacle and inform the user that the vehicle is guiding around the obstacle. As shown in FIG. 6, the obstacle notification may include an alert bubble 314 indicating the current location 304 relative to the obstacle. The obstacle notification may additionally or alternatively provide a guiding bubble 316 showing more detail regarding the location of the obstacle relative to the vehicle. Once the obstacle is visible in the field of view, the interactive window interface 104 may circle, highlight, or otherwise show the user the obstacle with an obstacle identifier 318. Such notifications provide insight into actions of the vehicle while informing the user of when the obstacle is passed.” Where the upcoming obstacle point is being designated as a timeline point to show visual information for. It is reasonably implied that this can be done at any point during a trip and thus could occur in the driving intervention section or the automatic driving section.)

Regarding claim 9, Piemonte in view of Breisinger teaches The information processing apparatus according to claim 1, Piemonte further teaches wherein when the driver intervention requiring section comes in a range of a fixed period of time from the current point, the processing circuitry is configured to put the driver intervention requiring section into an emphatically displayed state. (para [0043-0045] “In a semiautonomous or fully autonomous mode, the indications 110 may passively inform the users of autonomous decisions by the vehicle and prepare the users for upcoming movements of the vehicle. The indications 110 thus improve user comfort and confidence in the autonomous decisions of the vehicle…. In one implementation, the indications 110 emphasize upcoming actions to prepare the users for change or other action. The indications 110 may include action indications and gradual indications to properly prepare the users based on the upcoming action…. The indications 110 leverage all the senses of the users to passively communicate one or more actions of the autonomous vehicle to the users, including location, motion, and activity. Stated differently, the indications 110 may be output as visual, audio, and/or tactile indications.” Where the transition from autonomous to manual discussed in the claim 1 rejection is a type of vehicle action and thus would be subject to the following process)

Regarding claim 10, Piemonte in view of Breisinger teaches The information processing apparatus according to claim 1, Piemonte further teaches wherein the processing circuitry is configured to control display of images in the driver intervention requiring section and the automatic driving available section in parallel to a work window. (fig.4 and para [0064] “The options may be displayed and selected in a variety of manners. For example, as shown in FIG. 4, the options may be presented in a message bubble 310 where the user can drag and drop one of the options onto the timeline 300 or tap one of the options for more information. Alternatively or additionally, the options may be projected into a field of view of the user through augmented reality using the interactive window interface 104. The options may show the locations of the options in the field of view, as shown in FIG. 4. To select one of the options, the user may point to one of the options.” Where window 104 is an interactive window, e.g. a work window, that is being displayed parallel to the timeline. It is implied this can be done at any point during the trip and thus could occur in the driving intervention section or the automatic driving section)

Regarding claim 11, Piemonte in view of Breisinger teaches The information processing apparatus according to claim 1, Piemonte further teaches the display device being a display device provided in a portable terminal, and the information processing apparatus further comprising: processing circuitry configured to communicate with the portable terminal. (para [0053] “to interact with the user via the interactive user interface 100, one or more input devices 214 and output devices 216 are employed. The input devices 214 may be generally any form of input device in communication (wired or wireless) with the primary interface controller 202 and configured to capture raw data in the form of visual, audio, and/or tactile input. For example, the input devices 214 may include one or more sensors, user devices, and/or the like. The user device is generally any form of computing device, such as a computer, mobile device, smartphone, tablet, multimedia console, vehicle interface console, and/or the like.)

Regarding claim 12, it recites a method having limitations similar to those of claim 1 and therefore is rejected on the same basis.

Regarding claim 13, it recites a non-transitory computer readable medium having limitations similar to those of claim 1 and therefore is rejected on the same basis. 

Additionally Piemonte teaches A non-transitory computer readable medium storing instructions that, when executed by processing circuitry, perform an information processing method (para [0089] “The computer system 600 may be a conventional computer, a distributed computer, or any other type of computer, such as one or more external computers made available via a cloud computing architecture. The presently described technology is optionally implemented in software stored on the data stored device(s) 604, stored on the memory device(s) 606, and/or communicated via one or more of the ports 608-612, thereby transforming the computer system 600 in FIG. 12 to a special purpose machine for implementing the operations described herein. Examples of the computer system 600 include personal computers, terminals, workstations, mobile phones, tablets, laptops, personal computers, multimedia consoles, gaming consoles, set top boxes, and the like.”)



Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Piemonte et al. (20180283896 A1; hereinafter known as Piemonte) in view of Breisinger et al. (Machine Translation of DE 102010063339 A1, hereinafter known as Breisinger and AOI et al. (US 20190056732 A1, hereinafter known as AOI).

Regarding Claim 2, Piemonte in view Breisinger teaches The information processing apparatus according to claim 1 and further teaches wherein the driver intervention requiring section includes a manual driving section,  (para [0035] “In one implementation, the timeline 106 represents an upcoming schedule of autonomous decisions by the vehicle, actions that will be taken by the vehicle based on user input and/or autonomous decisions, and/or other events or actions. For example, if the vehicle is being manually driven and can transition into an autonomously driven mode, the point of transition may be presented via the timeline 106. Similarly, the timeline 106 may distinguish spans of travel at which the drive is autonomous from spans of travel at which the drive is manual or semi-autonomous. For example, the spans of travel may be distinguished through color coding and/or other visual representations.” The transition from autonomous to manual or semiautonomous can be considered a driver intervention requiring section).

Piemonte in view Breisinger does not teach, a takeover section from automatic driving to manual driving, and a cautious traveling section from the automatic driving.


However, AOI teaches a takeover section from automatic driving to manual driving, and a cautious traveling section from the automatic driving. (para [100-109] and Fig. 1 where there are two zones between the transition from automatic driving to manual driving which are the control execution zone and the switching zone)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piemonte in view of Breisinger to incorporate the teachings of AOI to have a takeover section from automatic driving to manual driving and a cautious traveling section from the automatic driving because having these additional sections improve safety as they give the vehicle occupant time to prepare for the transition.

Regarding Claim 3, Piemonte in view of Breisinger and Aoi teaches The information processing apparatus according to claim 2. Piemonte Further teaches wherein processing circuitry is configured to control display of the automatic driving available section in a first color, control display of the manual driving section in a second color, and control display of the the takeover section and the cautious traveling section in a third color. (para [0035] “In one implementation, the timeline 106 represents an upcoming schedule of autonomous decisions by the vehicle, actions that will be taken by the vehicle based on user input and/or autonomous decisions, and/or other events or actions. For example, if the vehicle is being manually driven and can transition into an autonomously driven mode, the point of transition may be presented via the timeline 106. Similarly, the timeline 106 may distinguish spans of travel at which the drive is autonomous from spans of travel at which the drive is manual or semi-autonomous. For example, the spans of travel may be distinguished through color coding and/or other visual representations.” Where each of the travel spans, e.g. driving sections, can be displayed in a different color. As dicussed in the claim 3 rejections AOI teaches the additional sections not taught by Piemonte)



Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Piemonte et al. (US 20180283896 A1; hereinafter known as Piemonte) in view of Breisinger et al. (Machine Translation of DE 102010063339 A1, hereinafter known as Breisinger and SATO et al. (US 20160298976 A1, hereinafter known as SATO).

Regarding Claim 8, Piemonte in view Breisinger teaches The information processing apparatus according to claim 1.

Piemonte in view of Breisinger does not teach wherein the processing circuitry is configured to control display of the driving vehicle intervention requiring section that appears newly so as to be identifiable from the existing driving vehicle intervention requiring section.

However, Sato teaches wherein the processing circuitry is configured to control display of the driving vehicle intervention requiring section that appears newly so as to be identifiable from the existing driving vehicle intervention requiring section. (Fig. 5 where the system shows interruption sections, and where the system provides guidance bother before traveling and during traveling as discussed in para [0048] “Out of the routes for which guidance is displayed, the user selects a planned traveling route (guidance route) of the vehicle. Subsequently, the navigation device 1 provides guidance for traveling on the basis of the planned traveling route thus selected.” Newly interruption sections can be detected as discussed in para [0035] “The setting of the interruption sections is basically performed during route search, and is also performed when the vehicle is traveling after the route search. For example, when a section where lane markings ahead of the vehicle in the traveling direction are faint is newly detected or a section where the weather has quickly become worse is newly detected, it is difficult to perform the automated driving control in this section, and thus this section is newly set as an interruption section.” A new section is displayed on a guidance screen of fig. 5 it will be displayed identifiably as it occurs on a different section of the map)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piemonte in view of Breisinger to incorporate the teachings of Sato to have a new interruption section displayed identifiably because the new section would inherently be at a different time than another section on the route and thus would be inherently displayed identifiably because it occupies a different graphical space. Further it is beneficial to indicate new interruption sections as it would prepare the user for another interruption improving safety.


Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 112(b) rejection of claim 1 is overcome.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668